      Case 4:15-cr-00566 Document 336 Filed on 06/14/21 in TXSD Page 1 of 7




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
vs.                                               §           Criminal No. 4:15-cr-0566
                                                  §
LEE ROY VILLARREAL                                §

                 GOVERNMENT'S NOTICE OF ITS INTENT TO INTRODUCE
      INTRINSIC EVIDENCE AND/OR EVIDENCE OF OTHER CRIMES, WRONGS
                 OR ACTS (FEDERAL RULE OF EVIDENCE 404(b))

           The United States of America (“Government”) files this Notice of its Intent to Introduce

 Evidence of Other Crimes, Wrongs, or Acts pursuant to Federal Rule of Evidence 404(b) in its

 case-in-chief:

                                                 I.

           Although the Government believes that the following evidence is intrinsic, rather than

 extrinsic evidence, and therefore not 404(b) evidence, the government, in an abundance of

 caution,is giving notice of the following evidence.

                                                II.

           The Government will offer this evidence as background information to establish the

 relationship between Lee Roy Villarreal (“Defendant”) and unindicted co-defendants.

                                                III.

           Alternatively, if the following evidence is determined to be 404(b) evidence, the

 Government will introduce this evidence to prove Defendant’s motive, opportunity, intent,

 preparation, plan, knowledge, identity, and absence of mistake or accident.



       .


                                                  1
     Case 4:15-cr-00566 Document 336 Filed on 06/14/21 in TXSD Page 2 of 7




                                                IV.

        The Government will seek to introduce the following evidence during its case-in-chief:


Luis Rivera will testify that in the summer of 2009 he and his associate, Ezekiel Mata, received

two marijuana loads from the Defendant and the Defendant’s associate, Daniel Serna. Both loads

were transported from South Texas to Michigan. Rivera and his associates received the

marijuana in Michigan and further distributed it.

                                               V.

                                    Evidence is Intrinsic Not Extrinsic

       Although the government, in an abundance of caution, is providing the Defendant with

404(b) notice, the evidence detailed in the notice is intrinsic rather than extrinsic. 404(b) is not

implicated if the evidence is intrinsic to the acts charged against the Defendant. United States v.

Stephens, 571 F.3d 401, 410 (5th Cir. 2009). Evidence is intrinsic ‘when the evidence of the other

act and the evidence of the crime charged are inextricably intertwined or both acts are part of a

single criminal episode or other acts were necessary preliminaries to the crime charged.” United

States v. Watkins, 591 F.3d 780, 784 (5th Cir. 2009 (quoting United States v. Williams, 900 F.2d

823, 825 (5th Cir. 1990)). And, acts committed in furtherance of the charged conspiracy are

themselves part of the act charged and therefore qualify as intrinsic evidence. United States v.

Ceballos, 789 F.3d 607, 621 (5th Cir. 2015).

       Furthermore, the Fifth Circuit has held that intrinsic evidence is admissible ‘so that the jury

may evaluate all the circumstances under which the defendant acted.’” United States v. Royal, 972

F.2d 643, 647 (5th Cir. 1992). “Evidence is intrinsic to a conspiracy if it is relevant to show how

the conspiracy came about, how it was structured, and how each appellant became a member.”



                                                    2
     Case 4:15-cr-00566 Document 336 Filed on 06/14/21 in TXSD Page 3 of 7




United States v. Sangs, 163 F.3d 1355 (5th Cir. 1998 (citing United States v. Lokey, 945 F.2d 825,

835 (5th Cir. 1991)).

       In United States v. Royal, 972 F.2d 643, 647-48 (5th Cir. 1992), Royal was convicted of

conspiracy to possess cocaine with intent to distribute. On appeal, Royal contended the district

court improperly admitted evidence of his imprisonment and cocaine distribution prior to the

charged conspiracy in violation of 404(b). Id. at 647. The Fifth Circuit held that the evidence was

admissible intrinsic evidence that provided background information which was necessary to show

the Royal’s relationship with a co-conspirator. The Fifth Circuit went on to state “[I]n this case,

the evidence pertaining to the Defendant's relationship with LeBoeuf, particularly as it involved

prior drug transactions, was relevant to the crime charged in that it allowed the jury to understand

the nature of the relationship between the two and evaluate whether it was likely that the Defendant

would have conspired with LeBoeuf as charged.” Id. at 648.

       In United States v. Miranda, 248 F.3d 434, 440-41 (5th Cir. 2001), the Miranda was

convicted of conspiracy to possess with intent to distribute and distribution of various controlled

substances. Miranda challenged the district court’s admission of testimony from another witness

that she had bought drugs from him in earlier years as inadmissible 404(b) evidence. Id. The Fifth

Circuit found that the evidence constituted intrinsic background evidence that the Government

appropriately used as background information to establish the connection between a witness and

Miranda. Id. at 441.

       As in Royal and Miranda, the testimony of Luis Rivera constitutes evidence of the

Defendant’s participation in drug transactions during or near the time period of the conspiracy is

intrinsic to the crime charged, as it is inextricably intertwined background information and helpful




                                                 3
     Case 4:15-cr-00566 Document 336 Filed on 06/14/21 in TXSD Page 4 of 7




to explain the relationship between co-conspirators and the existence of an ongoing drug

trafficking conspiracy.



                                                 VI.

       If the Court were to determine that this evidence is not admissible as "intrinsic" evidence,

this evidence is admissible under Rule 404(b).

       Evidence of other crimes or bad acts may be introduced to prove motive, opportunity,

intent, preparation, plan, knowledge, identity, and absence of mistake or accident under 404(b). In

the Fifth Circuit, there is a two-pronged test to determine the admissibility of such evidence.

United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978). First, the court must determine if

the extrinsic evidence is relevant to an issue other than the defendant=s character. Secondly, the

evidence must possess probative value that is not substantially outweighed by undue prejudice.

       In United States v. Broussard, 80 F.3d 1025, 1040 (5th Cir. 1996), the Fifth Circuit held

that in cases where a defendant is charged with a drug conspiracy, the mere entry of a guilty plea

raises the issue of intent to justify the admissibility of extrinsic evidence. Where the prior offense

involved the same intent required to prove the charged offense, that prior offense is relevant and

the trial court is only required to considered whether the requirements of Fed. Rule Evidence 403

are met under Beechum’s second prong.

       In this case, as in Broussard , the evidence is relevant and probative of the Defendant’s

intent to participate and knowledge of the conspiracy to possess with intent to distribute controlled

substances.

       The second step of the Beechum analysis requires the court to weigh the probative value of

the evidence against its prejudicial effect, and exclude it only if the prejudice substantially


                                                  4
     Case 4:15-cr-00566 Document 336 Filed on 06/14/21 in TXSD Page 5 of 7




outweighs the probative value. It is axiomatic that any evidence of guilt is prejudicial, and for that

reason 404(b) evidence cannot be excluded simply for being prejudicial, but like any evidence, it

may be excluded under Rule 403 if its prejudicial effect substantially outweighs its probative value.

The probative value is based in a large part on the necessity for the evidence in order to meet the

burden of beyond a reasonable doubt. United States v. Baldarrama, 566 F.2d 560, 568 (5th Cir.

1978).

         Because evidence of the Defendant’s drug transactions involving marijuana that pre-dates

the indictment is not of a heinous nature and will not constitute cumulative evidence, confuse the

issue, mislead the jury or cause undue delay, there is little, if any, danger of unfair prejudice. See

Beechum, supra, 582 F.2d at 917. Furthermore, the evidence of the Defendant’s participation in

drug transactions involved marijuana, for which he is not charged, does not make the analysis any

different. In United States v. Ortega, 619 Fed Appx 389 (5th Cir. 2015), the Fifth Circuit held that

“although Ortega’s prior offense involved a different drug and a different method of smuggling,

evidence of drug trafficking is typically probative of a defendant’s knowledge and intent to commit

a charged drug offense. Citing, United States v. Duffaut, 314 F3d 203, 209 (5th Cir. 2002).

         Lastly, the Court can guard against any unduly prejudicial effect by giving the jury an

appropriate limiting instructions as to how the jury can use this type of evidence.

                                                VII.

                                             Conclusion

         The evidence of the Defendant’s participation in drug transactions two years prior to the

charged conspiracy is intrinsic evidence, as it is inextricably intertwined background information

and helpful to explain the relationship between unindicted conspirators and the existence of an

ongoing drug business. Alternatively, this evidence is properly admissible under 404(b) to


                                                  5
     Case 4:15-cr-00566 Document 336 Filed on 06/14/21 in TXSD Page 6 of 7




establish the Defendant’s intent to participate and knowledge of the conspiracy to possess with

intent to distribute controlled substances. The Government is not offering this evidence as of

Defendant’s character, the only impermissible purpose of such evidence under 404(b). Therefore,

the court should deny the Defendant’s motion to suppress and allow the Government to offer the

testify of Luis Rivera in its case in chief.



                                                   Respectfully submitted,

                                                   JENNIFER B. LOWERY
                                                   Acting United States Attorney


                                                   s/ Anibal J. Alaniz
                                                   Anibal J. Alaniz
                                                   Assistant United States Attorney
                                                   Texas Bar No. 00966600
                                                   Federal I.D. No. 12590
                                                   1000 Louisiana
                                                   Suite 2300
                                                   Houston, Texas 77002

                                                   s/ Casey N. MacDonald________________
                                                   Casey N. MacDonald
                                                   Assistant United States Attorney
                                                   New Jersey State Bar No. 043362000
                                                   Federal Bar No. 915752
                                                   1000 Louisiana
                                                   Suite 2300
                                                   Houston, TX 77002
                                                   713-567-9000 (office)
                                                   713-567-9798 (direct)

                                  CERTIFICATE OF SERVICE

        On June 14, 2021, the Government filed its Notice of its Intent to Introduce Intrinsic

Evidence and/or Evidence of Other Crimes, Wrongs, or Acts by ECF and sent to counsel of record.

                                                   s/ Anibal J. Alaniz
                                                   Anibal J. Alaniz

                                               6
Case 4:15-cr-00566 Document 336 Filed on 06/14/21 in TXSD Page 7 of 7




                                      Assistant United States Attorney

                                      s/ Casey N. MacDonald
                                      Casey N. MacDonald
                                      Assistant United States Attorney




                                  7
